                                                 Case 2:19-cv-02384-WBS-DMC Document 13 Filed 06/19/20 Page 1 of 2


                                             1    Richard D. Carter (SBN 125523)
                                                  Eugene P. Sands (SBN 171504)
                                             2    CARTER SANDS, LLP
                                                  24025 Park Sorrento, Suite 280
                                             3    Calabasas, California 91302
                                                  Telephone:    (818) 914-5585
                                             4    Facsimile:    (818) 473-4230
                                                  Email:        rcarter@cartersandslaw.com
                                             5                  esands@cartersandslaw.com

                                             6    Attorneys for Plaintiffs
                                                  JJC FOODS, INC., and JOHN CLIFFORD
                                             7

                                             8    SONIA MARTIN (SBN 191148)
                                                  MENGMENG ZHANG (SBN 280411)
                                             9    DENTONS US LLP
                                                  One Market Plaza, Spear Tower, 24th Floor
                                            10    San Francisco, California 94105
                                                  Telephone:    (415) 267-4000
                                            11    Facsimile:    (415) 267-4198
                                                  Email:        sonia.martin@dentons.com
                                            12                  mengmeng.zhang@dentons.com

                                            13    Attorneys for Defendant
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                                  NATIONWIDE MUTUAL INSURANCE COMPANY
                                            14
                                                                               UNITED STATES DISTRICT COURT
                                            15
        SAN FRANCISCO, CA 94105




                                                                               EASTERN DISTRICT OF CALIFORNIA
           DENTONS US LLP


             (415) 267-4000




                                            16

                                            17
                                                  JJC FOODS, INC., a California Corporation             Case No. 2:19-cv-02384-WBS-DMC
                                            18    dba The Depot and Culinary Creations;
                                                  JOHN CLIFFORD, an individual,                         STIPULATION AND ORDER TO
                                            19                                                          CONTINUE TRIAL DATE AND FINAL
                                                                 Plaintiffs,                            PRETRIAL CONFERENCE
                                            20
                                                  vs.
                                            21                                                          Action Filed: September 26, 2019
                                                  NATIONWIDE MUTUAL INSURANCE
                                            22    COMPANY, an Ohio Corporation, and
                                                  DOES 1 through 5, inclusive,
                                            23
                                                                 Defendants.
                                            24
                                                          The parties, by and through their respective counsel of record, hereby stipulate and agree
                                            25
                                                   as follows and respectfully request the Court approve and give effect to their stipulation:
                                            26
                                                          1.     In the Court’s June 5, 2020 Status (Pretrial Scheduling) Order, the Court set this
                                            27
                                                   case for a final pretrial conference on July 6, 2021 and trial on September 8, 2021.
                                            28

                                            30                                                    -1-
                                                  CASE NO. 2:19-CV-02384-WBS-DMC              STIPULATION AND PROPOSED ORDER TO CONTINUE
                                                                                                        TRIAL DATE AND PRETRIAL DEADLINES
                                            31
                                                 Case 2:19-cv-02384-WBS-DMC Document 13 Filed 06/19/20 Page 2 of 2


                                             1           2.     Defendant’s counsel is scheduled to begin trial in Glory Properties, Inc. v.

                                             2    Scottsdale Insurance Company, U.S.D.C., Eastern District of California, Case No. 2:19-cv-

                                             3    01748-JAM-CKD, on August 30, 2021.

                                             4           3.     The parties therefore request the Court continue the trial date, by approximately

                                             5    thirty (30) days, to October 5, 2021, or to a subsequent date convenient to the Court.

                                             6           4.     The parties further request the Court continue the final pretrial conference to

                                             7    August 3, 2021, to correspond with the new trial date.

                                             8           IT IS SO STIPULATED.

                                             9   Dated: June 17, 2020                            CARTER SANDS, LLP

                                            10

                                            11                                                   By /S/ EUGENE SANDS______________
                                                                                                             RICHARD D. CARTER
                                            12                                                                 EUGENE P. SANDS
                                                                                                 Attorneys for Plaintiffs
                                            13                                                   JJC FOODS, INC., and JOHN CLIFFORD
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            14   Dated: June 17, 2020                           DENTONS US LLP
                                            15
        SAN FRANCISCO, CA 94105
           DENTONS US LLP




                                                                                                By: /S/SONIA MARTIN
             (415) 267-4000




                                            16
                                                                                                               SONIA MARTIN
                                            17                                                              MENGMENG ZHANG
                                                                                                Attorneys for Defendant
                                            18                                                  NATIONWIDE MUTUAL INSURANCE
                                                                                                COMPANY
                                            19
                                            20                                               ORDER
                                            21           Based on the parties’ stipulation, the Court concludes there is good cause to continue
                                            22    the trial date to October 5, 2021 at 9:00 a.m. and the final pretrial conference to August 2,
                                            23    2021 at 1:30 p.m.
                                            24          IT IS SO ORDERED.
                                            25          Dated: June 18, 2020
                                            26
                                            27

                                            28
                                                                                                -2-
                                            30    CASE NO. 2:19-CV-02384-WBS-DMC             STIPULATION AND PROPOSED ORDER TO CONTINUE
                                                                                                    TRIAL DATE AND PRETRIAL DEADLINES
                                            31
